Citation Nr: 0323639	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  95-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1968 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for a rhinoplasty 
and septoplasty and atopic dermatitis.  The veteran has 
perfected an appeal of that decision.  

In a decision dated in November 1998, the Board denied the 
claim for service connection for residuals of rhinoplasty and 
septoplasty.  His claim for service connection for a skin 
condition was remanded for further development.  


FINDINGS OF FACT

1.  The veteran, without good cause, failed to report for a 
VA examination in December 2002.

2.  A skin disorder did not clearly and unmistakably pre-
exist service.

3.  A current skin disorder is not related to a disease or 
injury in service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, subsequent to the RO's most 
recent consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a memorandum dated in May 2000, the RO confirmed the 
veteran's current mailing address and telephone number.  
There was no evidence to suggest that the veteran did not 
receive mail at that address.  

Pursuant to a November 1998 Board decision, the RO issued two 
requests for information dated in July 2000 and May 2001.  In 
July 2000, the veteran was asked to provide the names and 
addresses of all medical care providers for his skin disorder 
prior to and subsequent to service.  In May 2001, the RO 
renewed its request for information and notified the veteran 
notified of the consequences of failing to report for the 
examination.  The veteran failed to respond to both requests 
for information and failed to report to his scheduled VA 
examination without explanation.  

In a December 2002 letter, the RO informed the appellant of 
the evidence needed to substantiate his claims and the 
evidence he was responsible for obtaining.  As such, the 
record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claim, and the evidence VA 
would undertake to obtain.  Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, he was informed that he would be notified about 
his scheduled VA examination and that if he failed to report 
to the examination, the RO would decide his claim on the 
evidence of record.  

In the RO's May 2003 supplemental statement of the case 
(SSOC), the veteran was again informed of the consequences of 
failing to report for VA examination without good cause.  The 
Board notes that while the veteran was never provided the 
pertinent regulation, 38 C.F.R. § 3.655, adequate notice was 
provided to the veteran with respect to the regulation in the 
RO's letters dated in May and December 2001, and the May 2003 
SSOC.  

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action that should 
be undertaken to comply with the provisions of the VCAA and 
the implementing regulations.


Factual Background

The report of the veteran's January 1968 entrance examination 
indicates that he reported a history of atopic dermatitis, 
and a dermatology consultation was obtained.  The report of 
the dermatology consultation shows that the veteran had a 
history of atopic dermatitis as a child, but that he had had 
no significant skin disease since childhood and no symptoms 
at all in the past two or three years.  Examination at that 
time revealed no evidence of atopic dermatitis.  

The service medical records show that in June 1968 the 
veteran was noted to have had numerous dermatologic 
conditions.  He was noted to have dyshydrotic dermatitis of 
the hands and cheilitis.  In July 1968 it was reported that 
sun exposure ha caused erathematous reaction.  In March 1969 
he was noted to have a history of light sensitivity and was 
given a sunscreen.  In April 1969, it was noted that he had 
experienced light sensitivity since age seven.  In October 
1969 he was referred for a dermatology evaluation for light 
sensitivity.  It is unclear whether the evaluation was 
performed, since a report of the evaluation is not of record.  
On examination at separation in December 1969, the veteran's 
skin was found to be normal.  

Private treatment records dated in May 1988 show that the 
veteran was given a diagnosis of atopic dermatitis.  He 
underwent a skin biopsy in July 1988.  The diagnosis was 
"most consistent with acantholytic actinic keratosis."  He 
continued to receive occasional treatment for a skin disease 
diagnosed as atopic dermatitis.

In a February 1995 letter his treating physician related that 
while the veteran had had atopic dermatitis since childhood, 
his condition could have been aggravated during service due 
to extended exposure to sunlight.

VA outpatient treatment records indicate that the veteran 
received treatment for atopic dermatitis from May 2001 to May 
2002.  In a May 2001 report, the veteran complained of a 
lesion on the scalp that had been present for months and 
seemed worse in the sun.  

In August 2001, the examiner's assessment was "irritated SK 
[seborrheic keratosis or solar keratosis] versus prurigo 
nodularis versus less likely granuloma faciale versus 
sarcoidosis" was noted.  The examiner suspected folliculitis 
of the scalp and hand eczema with associated xerosis.  
Possible prurigo nodularis was opined but the examiner could 
not rule out irrigated verruca.  

In May 2002 dermatology clinic a history of hand eczema and 
prurigo nodularis was noted.  He expressed concerns about a 
history of lesions that affected his forehead, left neck, and 
right ear.  A bunch biopsy was conducted on a left forehead 
lesion that was diagnosed as folliculitis and 
perifolliculitis.  The veteran stated that sun exposure 
aggravated his skin condition.  An atypical macule of the 
left lower lip was noted.  There was no reported history of 
malignant melanoma and no regional lymphadenopathy.  The 
assessment was dermal plaques of uncertain etiology.  Lesions 
were suspicious for granuloma faciale or sarcoid, with 
negative chest x-ray.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Presumption of Soundness

While a history of atopic dermatitis was noted at the time of 
the veteran's examination for entrance into service, no skin 
disease was found on the examination for service entry.  For 
a disease or disability to be "noted" there must be actual 
findings on the examination, as opposed to a mere history 
recorded at the time of the examination.  Crowe v. Brown, 7 
Vet. App. 238 (1995).  Therefore, the presumption of 
soundness is for application.

Clear and unmistakable (obvious or manifest) evidence is 
necessary to rebut the presumption of soundness as to the 
veteran's skin disease. See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The evidence of a pre-existing skin disease 
consists exclusively of the veteran's statements as related 
by medical professionals during and after service.  A 
veteran's report of history, even when related by a medical 
professional, without an independent basis in the record, is 
insufficient to rebut the presumption of soundness.  Miller 
v. Brown, 11 Vet. App. 345 (1998); see also Gahman v. West, 
13 Vet. App. 148 (1999) (per curium).  The case law dictates 
that the presumption of soundness is not rebutted as to the 
claim for service connection for a skin disorder.

Direct Service Connection

Since the presumption of soundness is not rebutted, the Board 
must proceed to determine whether the evidence is in favor of 
a finding that there is a nexus between the in-service skin 
conditions, and a current skin disease.  Cotant v. Principi, 
17 Vet. App. 116 (2003).

The evidence in favor of a nexus, consists mainly of the 
statement from the veteran's private physician.  That 
statement is equivocal, and provides no rationale for the 
conclusion that in service light exposure "could" have 
aggravated the veteran's skin condition.  

The record shows that the veteran has lived in Southern 
California since at least 1971, and would have been expected 
to experience significant light exposure in that environment.  
The record does not show treatment for a skin condition until 
more than 18 years after service.  The long gap between 
service and initial post-service treatment constitutes 
evidence against the veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The gap also raises a 
question as to whether the skin condition could have been 
aggravated by the veteran's less than two years of service, 
when he experienced nearly two decades of post service sun 
exposure before requiring treatment.  

While the veteran would be competent to report a continuity 
of symptomatology since service, Charles v. Principi, 16 Vet. 
App. 370 (2002), he has not done so.  The Board is left to 
weigh a speculative and vague opinion, against a record that 
shows no skin disease until many years after service, and 
lacks a clear and competent opinion linking a current skin 
disease to service.  The Board concludes that the weight of 
the evidence is against the veteran's claim.

Agent Orange

The veteran has contended that his current skin disease is 
due to, or aggravated by, exposure to Agent Orange during 
service in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) (as amended by 67 Fed. Reg. 
67792 (Nov. 7, 2002)).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) (as amended by 67 Fed. 
Reg. 67792 (Nov. 7, 2002)) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West Supp. 2002); 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes. 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
U.S.C.A. § 1116; Veterans Education and Benefits Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 38 C.F.R. 
§ 3.307(a)(6)(ii) (as amended by 67 Fed. Reg. 67792 (Nov. 7, 
2002)).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See 67 Fed. Reg. 42,600 - 42,608 
(June 24, 2002). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).

The record does not show that the veteran has one a skin 
disease that is subject to the presumptions referable to 
exposure to herbicides.  Therefore, service connection is not 
warranted on a presumptive basis.  The record also contains 
no competent evidence linking a current skin disease to 
herbicide exposure in service.  Thus, service connection for 
a skin disease on the basis of exposure to Agent Orange is 
not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a skin disorder. Gilbert, supra.


ORDER

Entitlement to service connection for a skin disorder is 
denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

